UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [ X ] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended: September 30, 2008 OR [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to PEOPLES BANCORP OF NORTH CAROLINA, INC. (Exact name of registrant as specified in its charter) North Carolina (State or other jurisdiction of incorporation or organization) 000-27205 56-2132396 (Commission File No.) (IRS Employer Identification No.) 518 West C Street, Newton, North Carolina 28658 (Address of principal executive offices) (Zip Code) (828) 464-5620 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes X No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See definition of “accelerated filer and large accelerated filer in Rule 12b-2 of the Exchange Act.(Check one): Large Accelerate Filer Accelerated Filer Non-Accelerated Filer Smaller Reporting Company X Indicate by check mark whether the registrant is a shell company (as defined in Exchange Act Rule 12b-2 of the Exchange Act). Yes No X Indicate the number of shares outstanding of each of the registrant's classes of common stock, as of the latest practicable date. 5,539,056shares of common stock, outstanding at October 31, 2008. INDEX PART I. FINANCIAL INFORMATION PAGE(S) Item 1. Financial Statements Consolidated Balance Sheets at September 30, 2008 (Unaudited) and December 31, 2007 3 Consolidated Statements of Earnings for the three months ended September 30, 2008 and 2007 (Unaudited), and for the nine months ended September 30, 2008 and 2007 (Unaudited) 4 Consolidated Statements of Comprehensive Income for the three months ended September 30, 2008 and 2007 (Unaudited), and for the nine months ended September 30, 2008 and 2007 (Unaudited) 5 Consolidated Statements of Cash Flows for the nine months ended September 30, 2008 and 2007 (Unaudited) 6-7 Notes to Consolidated Financial Statements (Unaudited) 8-11 Item 2. Management's Discussionand Analysis of Financial Condition and Results of Operations 12-24 Item 3. Quantitative and Qualitative Disclosures About Market Risk 25 Item 4T. Controls and Procedures 26 PART II. OTHER INFORMATION Item 1. Legal Proceedings 27 Item 1A. Risk Factors 27 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 27 Item 3. Defaults upon Senior Securities 27 Item 4. Submission of Matters to a Vote of Security Holders 27 Item 5. Other Information 27 Item 6. Exhibits 27-29 Signatures 30 Certifications 31-33 Statements made in this Form 10-Q, other than those concerning historical information, should be considered forward-looking statements pursuant to the safe harbor provisions of the Securities Exchange Act of 1934 and the Private Securities Litigation Act of 1995.These forward-looking statements involve risks and uncertainties and are based on the beliefs and assumptions of management and on the information available to management at the time that this Form 10-Q was prepared.These statements can be identified by the use of words like “expect,”“anticipate,” “estimate,” and “believe,” variations of these words and other similar expressions.Readers should not place undue reliance on forward-looking statements as a number of important factors could cause actual results to differ materially from those in the forward-looking statements.Factors that could cause actual results to differ materially include, but are not limited to, (1) competition in the markets served by Peoples Bank, (2) changes in the interest rate environment, (3) general national, regional or local economic conditions may be less favorable than expected, resulting in, among other things, a deterioration in credit quality and the possible impairment of collectibility of loans, (4) legislative or regulatory changes, including changes in accounting standards, (5) significant changes in the federal and state legal and regulatory environments and tax laws, (6) the impact of changes in monetary and fiscal policies, laws, rules and regulations and (7) other risks and factors identified in the Company’s other filings with the Securities and Exchange Commission, including but not limited to those described in Peoples Bancorp of North Carolina, Inc.’s annual report on Form 10-K for the year ended December 31, 2 PART I. FINANCIAL INFORMATION Item 1. Financial Statements PEOPLES BANCORP OF NORTH CAROLINA, INC. AND SUBSIDIARIES Consolidated Balance Sheets September 30, December 31, Assets 2008 2007 (Unaudited) Cash and due from banks $ 24,929,113 26,108,437 Interest bearing deposits 18,822,322 1,539,190 Federal funds sold 2,463,000 2,152,000 Cash and cash equivalents 46,214,435 29,799,627 Investment securities available for sale 115,845,961 120,968,358 Other investments 6,302,809 6,433,947 Total securities 122,148,770 127,402,305 Loans 765,103,676 722,276,948 Less allowance for loan losses (9,762,716 ) (9,103,058 ) Net loans 755,340,960 713,173,890 Premises and equipment, net 18,531,551 18,234,393 Cash surrender value of life insurance 6,958,703 6,776,379 Accrued interest receivable and other assets 14,827,754 11,875,202 Total assets $ 964,022,173 907,261,796 Liabilities and Shareholders' Equity Deposits: Non-interest bearing demand $ 115,078,272 112,071,090 NOW, MMDA & savings 213,593,478 196,959,895 Time, $100,000 or more 230,884,930 203,499,504 Other time 194,310,755 181,108,214 Total deposits 753,867,435 693,638,703 Demand notes payable to U.S. Treasury 1,600,000 1,600,000 Securities sold under agreement to repurchase 32,230,836 27,583,263 FHLB borrowings 77,000,000 87,500,000 Junior subordinated debentures 20,619,000 20,619,000 Accrued interest payable and other liabilities 5,478,633 6,219,248 Total liabilities 890,795,904 837,160,214 Shareholders' equity: Preferred stock, no par value; authorized 5,000,000 shares; no shares issued and outstanding - - Common stock, no par value; authorized 20,000,000 shares; issued and outstanding 5,589,056 shares in 2008 and 5,624,234 shares in 2007 48,142,244 48,651,895 Retained earnings 23,252,402 19,741,876 Accumulated other comprehensive income 1,831,623 1,707,811 Total shareholders' equity 73,226,269 70,101,582 Total liabilities and shareholders' equity $ 964,022,173 907,261,796 See accompanying notes to consolidated financial statements. 3 PEOPLES BANCORP OF NORTH CAROLINA, INC. AND SUBSIDIARIES Consolidated Statements of Earnings Three months ended Nine months ended September 30, September 30, 2008 2007 2008 2007 (Unaudited) (Unaudited) (Unaudited) (Unaudited) Interest income: Interest and fees on loans $ 12,734,326 14,095,485 38,407,058 41,466,693 Interest on federal funds sold 17,634 32,634 52,350 367,331 Interest on investment securities: U.S. Government agencies 1,065,268 1,150,619 3,304,971 3,411,555 States and political subdivisions 224,765 220,344 667,546 661,536 Other 79,740 125,663 314,946 363,625 Total interest income 14,121,733 15,624,745 42,746,871 46,270,740 Interest expense: NOW, MMDA & savings deposits 807,841 1,077,857 2,514,458 2,975,499 Time deposits 3,535,641 4,378,969 11,466,705 12,983,826 FHLB borrowings 891,083 964,334 2,721,868 2,781,347 Junior subordinated debentures 232,436 371,225 789,833 1,095,572 Other 159,575 245,997 513,324 543,468 Total interest expense 5,626,576 7,038,382 18,006,188 20,379,712 Net interest income 8,495,157 8,586,363 24,740,683 25,891,028 Provision for loans losses 1,035,000 296,000 2,107,000 1,253,000 Net interest income after provision for loan losses 7,460,157 8,290,363 22,633,683 24,638,028 Non-interest income: Service charges 1,410,765 1,082,248 3,814,247 3,017,921 Other service charges and fees 574,937 488,737 1,842,339 1,423,461 Loss on sale and write-down of securities (140,335 ) (367,430 ) (140,335 ) (561,832 ) Mortgage banking income 165,516 135,863 526,036 435,475 Insurance and brokerage commissions 103,612 177,140 329,987 408,704 Miscellaneous 391,284 490,602 1,541,826 1,543,955 Total non-interest income 2,505,779 2,007,160 7,914,100 6,267,684 Non-interest expense: Salaries and employee benefits 3,889,129 3,235,765 11,434,589 9,907,668 Occupancy 1,227,959 1,204,188 3,652,236 3,518,721 Other 2,160,508 1,774,127 6,234,574 4,988,601 Total non-interest expense 7,277,596 6,214,080 21,321,399 18,414,990 Earnings before income taxes 2,688,340 4,083,443 9,226,384 12,490,722 Income taxes 942,000 1,470,800 3,233,800 4,500,841 Net earnings $ 1,746,340 2,612,643 5,992,584 7,989,881 Basic earnings per share $ 0.31 0.46 1.07 1.40 Diluted earnings per share $ 0.31 0.45 1.06 1.37 Cash dividends declared per share $ 0.12 0.12 0.36 0.29 See accompanying notes to consolidated financial statements. 4 PEOPLES BANCORP OF NORTH CAROLINA, INC. AND SUBSIDIARIES Consolidated Statements of Comprehensive Income Three months ended Nine months ended September 30, September 30, 2008 2007 2008 2007 (Unaudited) (Unaudited) (Unaudited) (Unaudited) Net earnings $ 1,746,340 2,612,643 5,992,584 7,989,881 Other comprehensive income (loss): Unrealized holding gains (losses) on securities available for sale (636,287 ) 2,355,325 (1,087,122 ) 598,395 Reclassification adjustment for losses on sales of securities available for sale included in net earnings 140,335 367,430 140,335 561,832 Unrealized holding gains (losses) on derivative financial instruments qualifying as cash flow hedges 262,490 726,465 876,060 534,291 Total other comprehensive income (loss), before income taxes (233,462 ) 3,449,220 (70,727 ) 1,694,518 Income tax expense (benefit) related to other comprehensive income: Unrealized holding gains (losses) on securities available for sale (248,009 ) 917,399 (423,434 ) 233,075 Reclassification adjustment for losses on sales of securities available for sale included in net earnings 54,661 143,114 54,661 218,834 Unrealized holding gains (losses) on derivative financial instruments qualifying as cash flow hedges 19,400 238,374 174,235 82,184 Total income tax expense (benefit) related to other comprehensive income (173,948 ) 1,298,887 (194,538 ) 534,093 Total other comprehensive income (loss), net of tax (59,514 ) 2,150,333 123,811 1,160,425 Total comprehensive income $ 1,686,826 4,762,976 6,116,395 9,150,306 See accompanying notes to consolidated financial statements. 5 PEOPLES BANCORP OF NORTH CAROLINA, INC. AND SUBSIDIARIES Consolidated Statements of Cash Flows Nine months ended September 30, 2008 and 2007 2008 2007 (Unaudited) (Unaudited) Cash flows from operating activities: Net earnings $ 5,992,584 7,989,881 Adjustments to reconcile net earnings to net cash provided by operating activities: Depreciation, amortization and accretion 1,213,576 1,152,024 Provision for loan losses 2,107,000 1,253,000 Loss on sale and write-down of securities 140,335 561,832 Loss on sale of premises and equipment 1,404 - Amortization of deferred gain on sale of premises - (9,967 ) Loss on sale of repossessed assets 133,885 136,759 Stock compensation expense 10,708 5,790 Split-dollar life insurance expense 44,827 - Change in: Cash surrender value of life insurance (182,324 ) (181,582 ) Other assets (1,249,780 ) (356,426 ) Other liabilities (1,267,891 ) (293,081 ) Net cash provided by operating activities 6,944,324 10,258,230 Cash flows from investing activities: Purchases of investment securities available for sale (33,484,971 ) (13,925,092 ) Proceeds from calls and maturities of investment securities available for sale 14,142,487 4,903,721 Proceeds from sales of investment securities available for sale 23,444,994 8,362,525 Purchases of other investments (2,978,362 ) (4,383,400 ) Proceeds from sale of other investments 3,109,500 4,923,000 Net change in loans (46,600,605 ) (39,329,536 ) Purchases of premises and equipment (1,612,917 ) (5,652,751 ) Proceeds from sale of premises and equipment 33,545 - Proceeds from sale of repossessed assets 1,560,476 425,158 Net cash used by investing activities (42,385,853 ) (44,676,375 ) Cash flows from financing activities: Net change in deposits 60,228,732 41,628,240 Net change in securities sold under agreement to repurchase 4,647,573 13,897,542 Proceeds from FHLB borrowings 68,600,000 184,200,000 Repayments of FHLB borrowings (79,100,000 ) (196,500,000 ) Proceeds from exercise of stock options 43,948 272,166 Common stock repurchased (548,775 ) (2,275,200 ) Cash paid in lieu of fractional shares - (3,354 ) Cash dividends paid (2,015,141 ) (1,656,381 ) Net cash provided by financing activities 51,856,337 39,563,013 Net change in cash and cash equivalent 16,414,808 5,144,868 Cash and cash equivalents at beginning of period 29,799,627 21,500,318 Cash and cash equivalents at end of period $ 46,214,435 26,645,186 6 PEOPLES BANCORP OF NORTH CAROLINA, INC. AND SUBSIDIARIES Consolidated Statements of Cash Flows, continued Nine months ended September 30, 2008 and 2007 2008 2007 (Unaudited) (Unaudited) Supplemental disclosures of cash flow information: Cash paid during the year for: Interest $ 18,221,245 20,126,499 Income taxes $ 3,261,800 4,224,000 Noncash investing and financing activities: Change in unrealized gain on investment securities available for sale, net of tax $ (578,013 ) (708,319 ) Change in unrealized gain (loss) on derivative financial instruments, net of tax $ 701,825 (452,106 ) Transfer of loans to other real estate and repossessions $ 3,209,451 478,424 Financed portion of sale of other real estate $ 882,916 - Reclassification of an investment from other assets to securities available for sale $ - 499,995 Reclassification of an investment from other investments to securities available for sale $ - 600,000 EITF 06-4 retained earnings reduction $ 466,917 - See accompanying notes to consolidated financial statements. 7 PEOPLES BANCORP OF NORTH CAROLINA, INC. AND SUBSIDIARIES Notes to Consolidated Financial Statements (Unaudited) (1) Summary of Significant Accounting Policies The consolidated financial statements include the financial statements of Peoples Bancorp of North Carolina, Inc. and its wholly owned subsidiary, Peoples Bank (the “Bank”), along with the Bank’s wholly owned subsidiaries, Peoples Investment Services, Inc. and Real Estate Advisory Services, Inc. (collectively called the “Company”).All significant intercompany balances and transactions have been eliminated in consolidation. The consolidated financial statements in this report are unaudited.In the opinion of management, all adjustments (none of which were other than normal accruals) necessary for a fair presentation of the financial position and results of operations for the periods presented have been included.Management of the Company has made a number of estimates and assumptions relating to reporting of assets and liabilities and the disclosure of contingent assets and liabilities to prepare these consolidated financial statements in conformity with generally accepted accounting principles.Actual results could differ from those estimates. The Company’s accounting policies are fundamental to understanding management’s discussion and analysis of results of operations and financial condition.Many of the Company’s accounting policies require significant judgment regarding valuation of assets and liabilities and/or significant interpretation of the specific accounting guidance.A description of the Company’s significant accounting policies can be found in
